Citation Nr: 0521261	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  97-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service with the Philippine Army, 
including recognized guerilla service in the service of the 
Armed Forces of the United States, from September 16, 1942 to 
May 26, 1945.  The veteran petitioned the Secretary of the 
United States Department of the Army to have his service 
dates changed, but to date there has been no change of record 
in the veteran's recognized service dates with the Armed 
Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declined to 
find that the veteran had submitted new and material evidence 
to reopen his previously denied claim of entitlement to 
service connection for arteriosclerotic heart disease. This 
matter was originally before the Board on the veteran's most 
recent appeal in July 1998, when the Board affirmed the RO's 
decision by finding that the veteran had not submitted new 
and material evidence to reopen his claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) and in a June 1999 Order, the Court 
vacated the Board's decision and remanded the matter in order 
for further action consistent with the recent holding of the 
Federal Circuit Court of Appeals in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In accordance with the Court's order, the Board reviewed the 
veteran's claim in light of the holding in Hodge, and 
rendered a new decision in August 2000.  The veteran again 
appealed the Board's decision.  In June 2001, the Court 
vacated the Board's August 2000 decision which found that the 
veteran had not submitted new and material evidence to reopen 
his claim, and remanded the matter for consideration under 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)].

In accordance with the Court's order, the Board reviewed the 
veteran's claim in light of the VCAA, and rendered a new 
decision in May 2002.  The veteran gave notice of appeal of 
the May 2002 Board decision to the Court.  In January 2003, 
the veteran through counsel filed a brief in which he 
advanced several arguments. In March 2003, the Secretary of 
VA filed a brief in which he urged the Court to vacate and 
remand the May 2002 decision for failure of the Board to 
present sufficient reasons or bases to support its conclusion 
that VA provided adequate notice of the information and 
evidence necessary to substantiate the appellant's claim 
pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  By 
Order dated April 6, 2004, the Court vacated the Board's 
decision and remanded the matter to the Board for 
readjudication consistent with the Order.  The Court decided 
that "the Board failed to discuss the requirement that VA, 
in providing notice to the appellant of the information and 
evidence necessary to substantiate his claim, must indicate 
which portion of any such information or evidence is to be 
provided by which party."  The Court decided further that 
"the Board failed to discuss whether any document in the 
record, including the Statement of the Case (SOC) and the 
Supplemental SOC to which the BVA referred, satisfied or 
could have satisfied that requirement."  In light of the 
Court's latest Order, the Board remanded the case in August 
2004 to permit the RO to provide the veteran with notice of 
the VCAA in accordance with the notification provisions there 
under.  After completion of additional development, the RO 
has now returned this matter to the Board for appellate 
review. 
 

FINDINGS OF FACT

1.  In a reconsideration decision of January 1993, the Board 
decided that new and material evidence had not been submitted 
to reopen a claim for service connection of an 
arteriosclerotic heart disease.  

2.  Some evidence received subsequent to the January 1993 
Board reconsideration decision bears directly and 
substantially on the question of whether a causal 
relationship exists between the veteran's heart disease and 
his service and is not cumulative or redundant of evidence 
previously of record, and which in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection of arteriosclerotic heart 
disease.  

3.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with arteriosclerotic heart 
disease; there is sufficient evidence of record that 
establishes that the veteran's arteriosclerotic heart disease 
is related to his service.


CONCLUSIONS OF LAW

1.  The January 1993 Board reconsideration decision is final.  
38 U.S.C.A.               § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2004).

2.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for 
arteriosclerotic heart disease is reopened.  38 U.S.C.A.        
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.159 (2004).

3.  Arteriosclerotic heart disease was incurred in active 
service.  38 U.S.C.A.         §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000- New and Material 
Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.  

In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 1996 rating decision, August 
1996 SOC, June 1997 Supplemental Statement of the Case 
(SSOC), and April 2005 SSOC, which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The August 1996 SOC and April 2005 SSOC provided 
the veteran with notice of laws and regulations pertinent to 
his claim, including the law and implementing regulations of 
the VCAA.  

Pursuant to the Board's August 2004 Remand, in correspondence 
dated in January 2005, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence necessary to substantiate his claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The RO advised the veteran of what the evidence must 
show to establish service connection for the claimed 
disability.  The RO, however, erroneously advised the veteran 
of what the evidence must show to reopen a claim with respect 
to claims filed on or after August 29, 2001, instead of the 
standard applicable to his claim.  Compare 38 C.F.R. § 3.156 
(2001) (defining "new and material evidence" as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim) with 38 
C.F.R. § 3.156 (2002-2004) (revising the definition of "new 
and material evidence" in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim).  The 
Board is required by law to ensure the RO's compliance with 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
the Board now finds a sufficient basis for reopening the 
claim, the veteran is not prejudiced by inadequate notice of 
what the evidence must show to reopen his previously 
disallowed claim.  For that reason, the Board will not remand 
this issue to the RO for noncompliance with the Remand 
directives.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Additionally, the Board will dispense with a discussion of 
the procedural concerns raised in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) with respect to the 'timing requirement' 
in providing the veteran with notice of the enhanced duty to 
notify provisions under the VCAA and the absence of a 
specific request for the veteran to provide any evidence in 
his possession that pertained to the claim in accordance with 
38 C.F.R. § 3.159 (b)(1) (2004).  

While not required in a claim to reopen, the RO did request 
private treatment records identified by the veteran from Dr. 
S.F. and Zamboanga General Hospital in April 1997.  In an 
April 1997 letter, the RO advised the veteran that it had 
requested the identified private treatment records but 
informed him that ultimately it was his responsibility to 
ensure that the RO obtained these records.  The RO received 
information from Zamboanga City Medical Center and records 
from Dr. S.F. in May 1997.  


Procedural History and Evidence- New and Material Evidence

The veteran's original claim for service connection of 
arteriosclerotic heart disease was denied by the RO in an 
August 1975 rating decision.  The bases for the denial were 
that arteriosclerotic heart disease was not shown during the 
veteran's service and there was no evidence of diagnosis of 
this disorder by "approved methods" during the regulatory 
period.  In a letter dated in September 1975, the RO advised 
the veteran of the denial of service connection and enclosed 
VA Form 21-4107, which explained the veteran's procedural and 
appeal rights.  The veteran did not initiate an appeal of the 
August 1975 decision, and it became final in September 1976.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).  

In a June 1981 rating decision, the RO reopened the 
previously disallowed claim but denied the claim on the 
merits.  The RO determined that the evidence submitted did 
not establish that the veteran was diagnosed with 
arteriosclerotic heart disease 
by "approved methods" to a degree of at least 10 percent 
during the one-year presumptive period following his 
discharge from service.  The veteran initiated an appeal of 
the June 1981 decision, but he did not timely perfect the 
decision within the extension of time the RO permitted, so it 
became final in October 1982.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

In a February 1987 rating decision, the RO decided that the 
evidence submitted was not new and material.  The veteran 
perfected an appeal of this decision to the Board.  In a May 
1988 decision, the Board denied the veteran's claim on the 
merits.  In an August 1991 rating decision, the RO decided 
that the evidence submitted was not new and material.  The RO 
reiterated that arteriosclerotic heart disease was neither 
shown during service nor diagnosed to a compensable degree 
within the one-year presumptive period.  Pursuant to 
statutory authority, the Office of the Chairman ordered 
reconsideration of the Board's May 1988 decision.  In a 
January 1993 decision, the Board found that new and material 
evidence had not been submitted to reopen the claim.  The 
Board determined that the additional evidence submitted since 
June 1981 only continued to show that arteriosclerotic heart 
disease was not shown to be present in service or within one 
year of separation there from-which the Board noted was 
information already of record when the RO considered the case 
in 1981.  The veteran was provided with a copy of the Board's 
decision, which included notice of his appellate rights.  The 
veteran did not appeal the final decision to the United 
States Court of Appeals for Veterans Claims.  38 U.S.C.A.                
§§ 7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 (2004).  

The veteran filed the instant claim to reopen in December 
1995, and in a May 1996 rating decision, the RO declined to 
reopen the previously disallowed claim.

Evidence associated with the claims file prior to the last 
final denial rendered in January 1993 follows.  

Response generated in October 1975 (VA Form 07-3101) 
indicated that the veteran's service medical records were not 
available.

In affidavits for Philippine Army Personnel dated in May 1945 
and January 1946, the veteran left blank spaces for providing 
a record of illnesses incurred in service.  

In a statement received by the RO in January 1975, the 
veteran reported that he was physically examined and treated 
at the Cotabate Provincial Hospital in 1948, at which time 
hypertrophy of the left ventricle was discovered.  He noted 
that the same abnormality was found on subsequent annual 
examinations conducted from 1949 to 1951 and 1956 to 1959.  
He indicated that he was hospitalized at Luna Hospital for 
arteriosclerotic heart disease in 1960, 1965, and 1968.  He 
added that he was examined at the Veterans Memorial Hospital 
in 1972, during which time arteriosclerotic heart disease was 
similarly diagnosed.  

In statements dated in December 1985 and October 1987, the 
veteran reported that he complained of chest pain in 1944 and 
that he was re-assigned to a less strenuous duty assignment 
of Adjutant and Personnel Officer.  The veteran submitted an 
"Extract" that noted "changes of assignments of officers."  
He was listed thereon as an Adjutant.

In a July 1986 statement, the veteran maintained that his 
chest pains/discomfort,  hypertrophy of the left ventricle, 
and cardiomegaly were clear manifestations of 
arteriosclerotic heart disease.  He contended that he 
developed his disorder before or a year after his discharge 
from service. 

A December 1972 certificate from the Veterans Memorial 
Hospital noted that the veteran was examined in the 
outpatient section of that hospital in December 1972, during 
which time the veteran was found to be suffering from 
arteriosclerotic heart disease.

A discharge summary noted that the veteran was admitted for 
the first time to Veterans Memorial Hospital in September 
1973, for complaints of chest pain on exertion that Dr. E.G. 
noted had been present since 1948.  Dr. E.G. indicated that 
the veteran was diagnosed with arteriosclerotic heart disease 
in 1960 and 1968.  Dr. E.G. reported that the veteran's chest 
pain had increased since December 1972.  Dr. E.G. provided 
diagnoses of arteriosclerotic heart disease, CFC II-B, and 
slight cardiomegaly.  A September 1973 prescription note 
prepared by Dr. E.G. noted that the veteran was hospitalized 
in September 1973 and that a final diagnosis included slight 
cardiomegaly.

In a January 1975 certificate, Dr. T.Q. maintained that the 
veteran was physically examined at the Cotabato Provincial 
Hospital "sometime in 1948," when he was a resident 
physician.  Dr. T.Q. related that at that time the veteran 
was found to be suffering from hypertrophy of the left 
ventricle.  Dr. T.Q. indicated that he advised the veteran to 
rest and seek further hospitalization.  

A discharge summary of hospitalization at the Veterans 
Memorial Hospital from March to April 1977 and medical 
certificate noted that the veteran complained of chest pain.  
The records also noted that the veteran reported a history of 
chest pains noted on physical exertion, which had been 
present for five months prior to his admission.  Dr. J.A. 
provided a diagnosis of atherosclerotic heart disease, slight 
cardiomegaly.  

In a May 1981 statement, Dr. T.Q. noted that he knew the 
veteran personally.  Dr. T.Q. reported that he recalled from 
his memory that in the later part of 1945 and early part of 
1946, he served with the veteran who at the time was an 
Adjutant and Personnel Officer while Dr. T.Q. was a Medical 
Officer.  Dr. T.Q. recalled that he treated the veteran for 
chest pains or discomfort "sometime" in the early part of 
1946.  Dr. T.Q. maintained that he again examined the veteran 
"sometime" in 1948 in connection with complaints of chest 
pain and discomfort.  Dr. T.Q. recalled that an x-ray film 
showed that the veteran had hypertrophy of the left 
ventricle.  Dr. T.Q. added that he advised the veteran to 
rest.  

The veteran submitted articles on arteriosclerosis, disorders 
of the heart, steps to prevent a heart attack, ischemic heart 
disease, cardiovascular system, etc., that indicated that 
chest pain was a symptom of coronary insufficiency.  The 
articles also noted that the development of symptoms of chest 
pain or dyspnea during activity that disappeared at rest was 
characteristic of heart disease.  

The Board determined in 1993 that although the passage of 
time did not preclude the grant of service connection for a 
disability which first became manifest after service, it was 
nonetheless necessary to "connect" the present medical 
condition to the time in service.  The Board noted that 
nothing in the evidence received since the RO's 1981 decision 
attributed the veteran's post-service arteriosclerotic heart 
disease to his military service.  The Board concluded that 
the additional evidence submitted was not "material" as it 
contained no objective proof that the veteran's 
arteriosclerotic disease had its onset in service. 
Evidence associated with the claims file after the last final 
denial rendered in January 1993 follows.  

The veteran submitted numerous statements that reiterated 
contentions he presented to agency decisionmakers prior to 
January 1993.

The veteran submitted several historical accounts such as The 
War in the Pacific, The Fall of the Philippines, The Years of 
MacArthur, etc. 

The veteran resubmitted Dr. T.Q.'s May 1981 statement. 

In an affidavit dated in April 1994, the veteran's wife 
reported that she had been married to the veteran since May 
1942.  She recalled that after the surrender of Japan, the 
veteran complained of chest pains that she believed were due 
to "daily regid [sic] training."  She reported that the 
veteran was examined by Dr. T.Q.  She also reported that in 
March 1947, the veteran complained of chest discomfort.  She 
indicated that thereafter the veteran underwent an 
appendectomy, following which he was advised to rest to 
prevent recurrence of his chest pains.  

In an affidavit dated in April 1994, P.S.B. indicated that he 
and the veteran had joined the guerilla forces in September 
of 1942.  He recalled that in the later part of 1945, the 
veteran complained of chest pains and upon his request, he 
was transferred and assigned to the position of Adjutant and 
Personnel Officer.  P.S.B. noted that he personally knew that 
the veteran was treated for chest pains by Dr. T.Q., who was 
their Medical Officer. 

In an affidavit dated in April 1994, V.A.V. reported that he 
was called to active duty with the veteran in December 1941.  
He recalled that in the later part of 1945, the veteran 
complained of chest pains.  He indicated that the veteran was 
treated by the battalion surgeon, Dr. T.Q.  He noted that the 
veteran was transferred to a less stressful job of Adjutant 
and Personnel Officer.  

In response to an April 1997 request for records of treatment 
dated from March 1947, the Records Officer of the Zamboanga 
City Medical Center indicated that the Medical Center's last 
record of admission was dated in May 1954.  The Records 
Officer noted that the facility had no additional documents.  

In correspondence dated in September 1972, and received by 
the RO in May 1997, Dr. S.F. reported that he had examined 
the veteran in September 1972, at which time he found that 
the veteran had hypertensive and arteriosclerotic heart 
disease with a murmur that was noticeable after exercise.  
Dr. S.F. added that the veteran had "signs of cardiomegaly 
in 1948," which he treated at Cotabato Provincial Hospital.  
Dr. S.F. noted that the veteran had a history of 
arteriosclerotic heart disease in 1960, 1965, and 1968.  Dr. 
S.F. provided diagnoses of hypertension-192/110 with 
hypertensive heart, arteriosclerotic heart disease, and 
cardiomegaly.

At the March 1998 board hearing, the veteran testified that 
he had complaints of chest pain during service and that he 
was examined by Dr. T.Q.  He testified that his service dates 
were incorrect in that he continued to serve with the United 
States Armed Forces into 1946.  The veteran therefore 
contended that his arteriosclerotic heart disease was 
actually diagnosed within one year of his separation from 
service.  The veteran submitted an article from the 
Washington Post, Problems Slow Aid to Many Veterans, GAO 
Draft Indicates. 

In a March 2000 statement, Dr. P.F.S. reported that he 
personally knew the veteran as they served together with the 
Philippine Constabulary Command from August 1957 to January 
1961.  Dr. P.F.S. maintained that at that time he was a 
Medical Officer and the veteran was an Adjutant and Personnel 
Officer.  Dr. P.F.S. indicated that as a medical officer, he 
had access to the medical and service records of all officers 
as required by the Armed Forces Regulations.  Dr. P.F.S. 
maintained that a diligent study of the service and medical 
records of the veteran during the period that they worked 
together and based on his own experience as a medical 
practitioner in the United States, he strongly believed that 
the veteran's "arteriosclerotic heart disease started in his 
years of active service up to one year after service from 
September 1942 to May 1946."  Dr. P.F.S. included his resume 
which indicated that his areas of specialties were family 
practice, occupational medicine, and emergency room 
physician.

In letters dated in June 2001 and May 2002, Dr. A.E.K. 
reported that the veteran was a patient in his practice.  Dr. 
A.E.K. indicated that the veteran underwent a three lesion 
angioplasty in April 2001 and that he continued to be treated 
for arteriosclerotic heart disease.  Dr. A.E.K. related that 
the veteran had hypertension, hyperlipidemia, diet-controlled 
diabetes, and coronary artery disease.  An April 2001 
coronary intervention report detailed the heart procedure.


Analysis- New and Material Evidence

The Board finds that the veteran's statements, testimony he 
presented at the March 1998 Board hearing, Dr. T.Q.'s May 
1981 statement, affidavits from the veteran's wife, P.S.B., 
V.A.V., Zamboanga City Medical Center records, Dr. S.F.'s 
September 1972 letter, and Dr. A.E.K.'s June 2001 and May 
2002 letters, are either duplicative or cumulative and 
redundant of evidence previously submitted to agency 
decisionmakers that showed that the veteran was diagnosed 
with heart disease that the veteran contended was first 
manifested by chest pain he experienced in service.  The 
Board finds that the historical accounts and newspaper 
article the veteran submitted do not bear directly and 
substantially upon the question of whether the veteran's 
heart disease is related to service.  

The Board, however, does find that Dr. P.F.S.'s March 2000 
statement constitutes new and material evidence.  Dr. P.F.S. 
maintained that the veteran's arteriosclerotic heart disease 
had its onset during the veteran's service from September 
1942 to May 1946.  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The credibility of Dr. P.F.S.'s medical opinion is 
presumed and therefore contains information not previously of 
record that bears directly on the question of whether the 
veteran's heart disease is related to his service.  Thus, the 
Board finds that this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  Accordingly, having 
determined that new and material evidence has been submitted, 
the claim is reopened and the Board will proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record after ensuring that the duty to assist the veteran has 
been satisfied.  


VCAA- Service Connection

In light of the full grant of benefits sought on appeal in 
this decision, it is clear that no further notification under 
the VCAA is necessary and no further assistance on VA's part 
is necessary to develop facts pertinent to the veteran's 
claim. 


Analysis- Service Connection 

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The medical evidence of record shows that the veteran is 
currently diagnosed with 
arteriosclerotic heart disease.  Thus, a current disability 
is shown by the evidence.

The veteran contends that he experienced chest pains during 
service in 1944 and that he continued to experience chest 
pains thereafter for which he received treatment from Dr. 
T.Q.  Service medical records, if any, are unavailable.  The 
veteran is competent to report on his observations of 
symptoms he reportedly experienced in service.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  
The veteran's credibility has not been impeached.  The 
affidavits submitted on behalf of the veteran are consistent 
with the veteran's contentions.  Therefore, the veteran's 
contentions are accepted as fact.

Dr. T.Q. maintained that he examined the veteran "sometime" 
in 1948 in connection with complaints of chest pain and 
discomfort, at which time an x-ray revealed hypertrophy of 
the left ventricle.  Dr. S.F. maintained that the veteran had 
"signs of cardiomegaly in 1948," which he treated at the 
hospital.  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Drs. T.Q. and 
S.F. submitted no supporting medical documentation but their 
credibility has not been impeached.  Therefore, their medical 
conclusions on the identity of the veteran's complained of 
symptoms as well as when they treated him are accepted as 
fact.  

Consequently, the foregoing evidence shows that the veteran 
was treated for chest pains in service and that he was 
treated for chest pains associated with heart problems 
relatively close to the year in which he was separated from 
service.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  It is the 
opinion of Dr. P.F.S. that the veteran's arteriosclerotic 
heart disease had its onset during the veteran's service-
although he failed to specify what particular incident of 
service he believed was evidence that the veteran's heart 
disease first manifested at that time.  Nevertheless, Dr. 
P.F.S. credibility has not been impeached and his medical 
opinion is consistent with the other evidence of record 
showing complaints of chest pain in service and treatment for 
heart problems relatively soon after service.  Moreover, 
there is no countervailing medical opinion of record.  Thus, 
the Board finds Dr. P.F.S.'s medical opinion dispositive on 
the question of whether the veteran's heart disease is 
related to his service.  For the foregoing reasons, the Board 
finds that service connection is warranted for 
arteriosclerotic heart disease.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for arteriosclerotic heart 
disease is reopened.

Service connection for arteriosclerotic heart disease is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


